Name: Commission Regulation (EEC) No 2128/92 of 28 July 1992 reintroducing the levying of the customs duties applicable to a number of products originating in Hungary, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply
 Type: Regulation
 Subject Matter: industrial structures and policy;  technology and technical regulations;  tariff policy
 Date Published: nan

 No L 213/18 Official Journal of the European Communities 29 . 7. 92 COMMISSION REGULATION (EEC) No 2128/92 of 28 July 1992 reintroducing the levying of the customs duties applicable to a number of products originating in Hungary, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply Whereas, imports into the Community of those products, originating in Hungary, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-imposed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) ('), and in particular Articles 1 and 3 thereof, Whereas, pursuant to Article 1 of that Regulation, Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 5 of Annex I of that Regulation ; whereas, under Article 3 of that Regulation, as soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing the customs duties applicable to the third countries in question until the end of the calendar year ; HAS ADOPTED THIS REGULATION : Article 1 From 24 July to 31 December 1992, the levying of customs duties applicable to third countries shall be re-imposed on imports into the Community of the products listed in the Annex, originating in Hungary. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 56, 29. 2 . 1992, p. 12. 29. 7. 92 Official Journal of the European Communities No L 213/19 ANNEX Order No CN code Description 21.0175 7207 19 39 Semi-finished products of iron or non-alloy steel 7207 20 79 7216 60 11 Angles, shapes and sections, not further worked than cold-formed 7216 60 19 or cold-finished 7216 60 90 7216 90 50 Other 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98